Title: To George Washington from Major General Johann Kalb, 27 July 1779
From: Kalb, Johann
To: Washington, George


        
          sir,
          Camp at Buttermilk falls [Orange County, N.Y.]July 27th 1779
        
        Comparing our forces & Situation with those of the Enemy and Considering all other Circumstances it Seems difficult for us to attempt any thing considerable upon them. at the Same time it would be necessary to annoy them and Lenghten out their Campaign to little purpose and without any farther progress, Whilst we may carry on our Works and perfect the forts at West point.
        I think their real intention never was to attak us here, except they Should be considerably reinforced and that their fortifying king’s ferry is only meant as a Check upon us, & to give themselves a greater Latitude for their Excursions, in the adjacent States.
        To prevent this, and harrassing them with often obliging them to march their forces to Support Verplank’s & Stony point, it might be proper to make movements towards them with Small Bodies, as often as their main army will be at a sufficient distance, not to expose our troops or Artillery.
        The Situation of our Stores will hardly admit of any regular attack on the East Side of the river with Artillery, but as a sham to attract the attention of the Enemy, and to retreat as they advance. as to Stony point. (Your Excellency observing very rightly the danger of carrying any artillery there at all.) I am of opinion we Should interrupt and retard their Works and Strike a Blow there—if it can be done with any prospect of Success. to effect this, a Body of Troops ought to [be] kept constantly as near them as may be consistent with their Safety, to observe the Enemy, defend the Entrance of the Clove & Such Passages as lead into it, for if the Enemies Should once have penetrated into the Mountains the chance would become equal on both Sides, instead of keeping them off the advantage of the Ground must remain on our Side, & this to be continued whilst our army is employed in finishing the Works at West point. With great Respect I have the Honor to be Your Excellency’s Most obedient & very humble Servant
        
          The Baron de Kalb
        
      